


110 HR 6390 IH: Caregiver Financial Relief Act of

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6390
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Ms. Corrine Brown of
			 Florida introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against tax for certain caregivers, to expand the dependent care credit,
		  and to increase the exclusion limitation for dependent care assistance
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Caregiver Financial Relief Act of
			 2008.
		2.Refundable credit
			 for long-term care
			(a)General
			 ruleSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Family care
				credit
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of $3,000
				multiplied by the number of applicable individuals with respect to whom the
				taxpayer is an eligible caregiver for the taxable year.
						(b)Limitation
							(1)Applicable
				individuals taken into accountFor purposes of this section, a taxpayer
				may not take into account more than 2 applicable individuals (4 in the case of
				a joint return) for any taxable year.
							(2)Based on
				adjusted gross income
								(A)In
				generalThe amount of the credit allowable under subsection (a)
				shall be reduced (but not below zero) by $100 for each $1,000 (or fraction
				thereof) by which the taxpayer’s modified adjusted gross income exceeds the
				threshold amount. For purposes of the preceding sentence, the term
				modified adjusted gross income means adjusted gross income
				increased by any amount excluded from gross income under section 911, 931, or
				933.
								(B)Threshold
				amountFor purposes of this paragraph, the term threshold
				amount means—
									(i)$150,000 in the
				case of a joint return, and
									(ii)$100,000 in the
				case of an individual who is not married, and
									(iii)$75,000 in the
				case of a married individual filing a separate return.
									(c)DefinitionsFor
				purposes of this section—
							(1)Applicable
				individual
								(A)In
				generalThe term applicable individual means, with
				respect to any taxable year, any individual who has been certified, before the
				due date for filing the return of tax for the taxable year (determined without
				regard to extensions), by a physician (as defined in section 1861(r) of the
				Social Security Act) as being an individual with long-term care needs described
				in subparagraph (B) for a period—
									(i)which is at least
				180 consecutive days, and
									(ii)a
				portion of which occurs within the taxable year.
									Such
				term shall not include any individual otherwise meeting the requirements of the
				preceding sentence unless within the 39½ month period ending on such due date
				(or such other period as the Secretary prescribes) a physician (as so defined)
				has certified that such individual meets such requirements.(B)Individuals with
				long-term care needsAn individual is described in this
				subparagraph if the individual meets any of the following requirements:
									(i)The individual is
				at least 6 years of age and—
										(I)is unable to
				perform (without substantial assistance from another individual) at least 3
				activities of daily living (as defined in section 7702B(c)(2)(B)) due to a loss
				of functional capacity,
										(II)requires
				substantial supervision to protect such individual from threats to health and
				safety due to severe cognitive impairment and is unable to perform at least 1
				activity of daily living (as so defined) or to the extent provided in
				regulations prescribed by the Secretary (in consultation with the Secretary of
				Health and Human Services), is unable to engage in age appropriate activities,
				or
										(III)requires
				substantial supervision to protect such individual from threats to health and
				safety due to a severe psychological disability, mental retardation, or related
				developmental disabilities and would otherwise require residence in a
				psychiatric hospital, an intermediate care facility for the mentally retarded,
				or similar residential facility approved by the Secretary of Health and Human
				Services.
										(ii)The individual is
				at least 2 but not 6 years of age and is unable due to a loss of functional
				capacity to perform (without substantial assistance from another individual) at
				least 2 of the following activities: eating, transferring, or mobility.
									(iii)The individual
				is under 2 years of age and requires specific durable medical equipment by
				reason of a severe health condition or requires a skilled practitioner trained
				to address the individual’s condition to be available if the individual’s
				parents or guardians are absent.
									(C)Psychological
				disability definedThe term psychological disability
				means any diagnosable clinical condition on Axis I or Axis II of the current
				edition of the American Psychiatric Association’s Diagnostic and Statistical
				Manual of Mental Disorders which is of a severity that requires substantial
				supervision or residence in a psychiatric hospital or similar residential
				facility approved by the Secretary.
								(D)Mental
				retardation definedThe term mental retardation
				means any developmental disability (as defined in section 102 of the
				Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. 15002))
				which is of a severity that requires substantial supervision or residence in an
				intermediate care facility for the mentally retarded, or similar residential
				facility approved by the Secretary of Health and Human Services.
								(2)Eligible
				caregiver
								(A)In
				generalA taxpayer shall be treated as an eligible caregiver for
				any taxable year with respect to the following individuals:
									(i)The
				taxpayer.
									(ii)The taxpayer’s
				spouse.
									(iii)An individual
				with respect to whom the taxpayer is allowed a deduction under section 151 for
				the taxable year.
									(iv)An individual who
				would be described in clause (iii) for the taxable year if section 152(d)(1)(B)
				were applied by substituting for the exemption amount an amount equal to the
				sum of the exemption amount, the standard deduction under section 63(c)(2)(C),
				and any additional standard deduction under section 63(c)(3) which would be
				applicable to the individual if clause (iii) applied.
									(v)An
				individual who would be described in clause (iii) for the taxable year
				if—
										(I)the requirements
				of subparagraph (B) are met with respect to the individual in lieu of the
				support test of section 152(c)(1)(D) or 152(d)(1)(C), as the case may be,
				and
										(II)in the case of an
				individual who is not a qualifying child (as defined in section 152(d)) for the
				taxable year, the requirements of clause (iv) are met with respect to the
				individual.
										(B)Residency
				testThe requirements of this subparagraph are met if an
				individual has as his principal place of abode the home of the taxpayer for the
				taxable year and—
									(i)in
				the case of an individual who is an ancestor or descendant of the taxpayer or
				the taxpayer’s spouse, is a member of the taxpayer’s household for over half
				the taxable year, or
									(ii)in
				the case of any other individual, is a member of the taxpayer’s household for
				the entire taxable year.
									(C)Special rules
				where more than 1 eligible caregiver
									(i)In
				generalIf more than 1 individual is an eligible caregiver with
				respect to the same applicable individual for taxable years ending with or
				within the same calendar year, a taxpayer shall be treated as the eligible
				caregiver if each such individual (other than the taxpayer) files a written
				declaration (in such form and manner as the Secretary may prescribe) that such
				individual will not claim such applicable individual for the credit under this
				section.
									(ii)No
				agreementIf each individual required to file a written
				declaration under clause (i) does not do so, the individual with the highest
				modified adjusted gross income (as defined in subsection (b)(2)) shall be
				treated as the eligible caregiver.
									(iii)Married
				individuals filing separatelyIn the case of married individuals
				filing separately, the determination under this subparagraph as to whether the
				husband or wife is the eligible caregiver shall be made under the rules of
				clause (ii) (whether or not one of them has filed a written declaration under
				clause (i)).
									(d)Identification
				requirementNo credit shall be allowed under this section to a
				taxpayer with respect to any applicable individual unless the taxpayer includes
				the name and taxpayer identification number of such individual, and the
				identification number of the physician or licensed independent practitioner
				licensed by the State to render relevant diagnosis certifying such individual,
				on the return of tax for the taxable year.
						(e)Taxable year
				must be full taxable yearExcept in the case of a taxable year
				closed by reason of the death of the taxpayer, no credit shall be allowable
				under this section in the case of a taxable year covering a period of less than
				12 months.
						(f)TerminationThis section shall not apply to taxable
				years beginning after December 31,
				2010.
						.
			(b)Conforming and
			 Clerical Amendments
				(1)Paragraph (2) of
			 section 6213(g) of such Code (relating to mathematical or clerical error) is
			 amended—
					(A)by striking
			 and at the end of subparagraph (L), by striking the period at
			 the end of subparagraph (M) and inserting , and, and by
			 inserting after subparagraph (M) the following new subparagraph:
						
							(N)an omission of a
				correct TIN or physician identification required under section 36(d) (relating
				to family care credit) to be included on a
				return.
							,
				and
					(B)in the matter
			 preceding clause (i) of subparagraph (L), by striking or 32 and
			 inserting 32, or 36.
					(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 36 and inserting the
			 following:
					
						
							Sec. 36. Family care credit.
							Sec. 37 Overpayments of
				tax.
						
						.
				(c)Appropriations
			 for refundSection 1324(b)(2) of title 31, United States Code, is
			 amended by striking or 53(e) and inserting , 53(e), or
			 36.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Modification of
			 dependent care credit
			(a)Credit allowed
			 for costs incurred To care for parent and grandparents who do not live with
			 taxpayerParagraph (1) of section 21(b) of the Internal Revenue
			 Code of 1986 (defining qualifying individual) is amended by striking
			 or at the end of subparagraph (B), by striking the period at the
			 end of subparagraph (C) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(D)in the case of
				taxable years beginning in 2009 and 2010, an individual described in
				subparagraph (B) (determined without regard to whether such person has the same
				principal place of abode as the taxpayer for any part of such taxable year) who
				is the taxpayer’s mother or father (or an ancestor of
				either).
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			4.Dependent care
			 assistance program exclusion limitation to be applied with respect to each
			 qualifying individual
			(a)In
			 generalSubsection (e) of section 129 of the Internal Revenue
			 Code of 1986 (relating to definitions and special rules) is amended by adding
			 at the end the following new paragraph:
				
					(10)Increased
				exclusion limitation for 2009 and 2010
						(A)In
				generalIn the case of taxable years beginning in 2009 and 2010,
				subsection (a)(2)(A) shall be applied by substituting provided during a
				taxable year for each qualifying individual with respect to the
				taxpayer for provided during a taxable year. For
				purposes of the preceding sentence, not more than 4 individuals may be treated
				as qualifying individuals at any one time.
						(B)Identifying
				information required with respect to qualifying individualsNo amount paid or incurred by an employer
				for dependent care assistance provided to an employee with respect to a
				qualifying individual shall be excluded from the gross income of such employee
				by application of subparagraph (A) unless the TIN of such individual is
				included on the return claiming the
				credit.
						.
			(b)Conforming
			 amendmentSubsection (c) of section 21 of such Code (relating to
			 dollar limit on amount creditable) is amended by inserting (but not
			 below zero) after shall be reduced.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
